Citation Nr: 0030800	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  94-19 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased evaluation for traumatic 
arthritis of the right shoulder, with recurrent dislocations, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1977 to 
December 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1992 rating decision from the 
Cheyenne, Wyoming Department of Veterans Affairs (VA) Medical 
and Regional Office Center (M&ROC).  The veteran's file has 
since been transferred to the Togus, Maine VA Regional Office 
(RO).  

This case was previously before the Board in November 1996 
and March 1998.  On both occasions, the Board remanded the 
case for additional development and to ensure full compliance 
with due process requirements.  

The Board remanded this case again in July 1999 for further 
development, and it has since been returned for further 
appellate review.  

The Board notes that in November 1979, the RO reduced the 
veteran's disability rating from 10 percent to 0 percent.  In 
January 1980, the veteran submitted a notice of disagreement 
regarding this decision.  No action was taken by the RO in 
response to this notice of disagreement until January 1993, 
after the veteran submitted a statement contending that his 
January 1980 letter should have been accepted as a notice of 
disagreement.  The RO subsequently issued a rating decision 
in which it was determined that the veteran's 1980 letter was 
not a timely filed notice of disagreement.  The veteran's 
subsequently appealed this decision, and in March 1998, the 
Board found that the 1980 letter was a timely filed notice of 
disagreement.  

In response to the Board's decision, the RO issued a 
statement of the case to the veteran in May 1998 regarding 
the issue of whether his November 1979 reduction was proper.  

The veteran was informed that he had 60 days in which to file 
a substantive appeal regarding this issue.  However, the 
veteran has to date not submitted a substantive appeal.  
Accordingly, as no substantive appeal was filed within the 
required 60 day time period, the Board finds that a timely 
appeal has not been brought with respect to the issue of 
whether the November 1979 reduction was proper.  38 U.S.C.A. 
7105 (West 1991); 38 C.F.R. 19.29, 20.202, 20.302(b) (2000).  
Therefore, this issue is not presently before the Board.  

In August 1999 the RO received a communication from the 
veteran in which he indicated that all compensatory benefits 
for his right shoulder should be retroactive to November 
1979.  His basis for this argument was that the November 1979 
rating decision reducing his rating to noncompensable was 
"illegal."  It appears that the veteran is claiming 
entitlement to an earlier effective date for the assignment 
of the 20 percent evaluation for traumatic arthritis of the 
right shoulder with recurrent dislocations.  As this issue 
has been neither procedurally developed nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In July 1999 the Board remanded for, in pertinent part, a VA 
examination.  

The record shows that the RO scheduled the veteran for a VA 
examination for his right shoulder pursuant to the July 1999 
Board remand.  The initial notice was returned to the sender, 
and listed a forwarding address.  

The RO sent another notice scheduling a VA examination to the 
veteran's new address.  The notice was not returned.  In 
addition, the representative contacted the veteran at his new 
address, noting that VA compensation checks had been sent to 
the new address and were not returned.  Therefore, it appears 
that the new address is the veteran's latest address of 
record.  Nonetheless, the veteran failed to report for the 
scheduled VA examination.  

When a veteran fails to report for an examination scheduled 
in conjunction with an increased rating claim, and 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, the claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

The Court has held that the burden is upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  See Hyson 
v. Brown, 5 Vet. App. 262, 265 (1993).  Further, the Court 
has held that VA has a duty to fully inform the appellant of 
the consequences of his failure to report for a scheduled 
examination.  See Connolly v. Derwinski, 1 Vet. App. 566 
(1991). 

The record demonstrates that the notice of examination was 
sent to the veteran's latest address of record, and the 
veteran himself has not presented any reasons as to why he 
failed to report for that examination.  

However, the record indicates that an examination was 
apparently rescheduled, but that the physician scheduled to 
examine him indicated that he had canceled a scheduled 
examination himself and had to reschedule it.  This appears 
to indicate that another examination had been scheduled, and 
that the reason the veteran did not attend it was because the 
physician, not the veteran, canceled it.  



The physician indicated that he had unsuccessfully attempted 
to contact the veteran again to reschedule.  However, there 
is no record of a written notice of a rescheduled examination 
notice being provided to the veteran following the VA 
examiner's cancellation of the first rescheduled examination.  

Because there is some indication that another examination was 
scheduled and that the veteran apparently was willing to 
report to it but for the cancellation by the physician, the 
Board is of the opinion that another examination should be 
scheduled.  

Therefore, to ensure full compliance with due process 
requirements and to prevent prejudice to the veteran, the 
Board believes that he should again be afforded a VA 
examination regarding his service-connected disability.  The 
duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level and extent of 
severity of a disability.  Peters v. Brown, 6 Vet. App. 540, 
542 (1994).  

The Board reminds the veteran that the "duty to assist" a 
claimant in the development of a claim is not a one-way 
street; but rather, veterans are expected to comply with 
reasonable requests.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this case is 
REMANDED to the RO for the following development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  The RO should schedule the veteran 
for a VA orthopedic examination by an 
orthopedic surgeon or other available 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his traumatic 
arthritis of the right shoulder with 
recurrent dislocations.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner should 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

Any further indicated special studies 
should be conducted.  Any opinion(s) 
expressed as to the severity of the 
veteran's right shoulder disability 
should be accompanied by a complete 
rationale.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion in 
degrees.  

In particular, the examiner should 
measure shoulder elevation (flexion), 
abduction, external rotation, and 
internal rotation, and comment on the 
functional limitations, if any, caused by 
the veteran's service-connected 
disability in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  It is 
requested that the examiner provide 
explicit responses to the following 
questions:

(a)  Does the service-connected right 
shoulder disability cause weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy, and if 
so, what is the effect of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation?  If the severity of 
these manifestations cannot be 
quantified, the examiner should so 
indicate.

(b)  With respect to subjective 
complaints of pain, the examiner should 
comment on whether pain is visibly 
manifested upon palpation and movement of 
the right shoulder disability, and 
whether there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disability.  

The VA examiner should specifically 
determine whether the subjective 
complaints of pain are supported by the 
objective findings made on examination.  
If unable to make this determination, the 
examiner should so state.  



Any opinions expressed by the examiner 
should be accompanied by a complete 
rationale.  

The veteran is hereby advised that 
failure to report for any scheduled VA 
examinations may result in a denial of 
his claims.  

Moreover, the governing regulation 
provides that failure to report without 
good cause for an examination in 
conjunction with a claim for an increased 
rating will result in the denial of the 
claim.  38 C.F.R. § 3.655 (2000); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an evaluation in excess of 20 percent for 
traumatic arthritis of the right shoulder 
with recurrent dislocations.  In this 
regard, the RO should document its 
consideration of the applicability of the 
criteria of 38 C.F.R. §§ 3.321(b)(1) and 
4.16 (2000), as warranted.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 9 -


